BRF S.A. A Publicly Traded Company with Authorized Capital CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 EXTRACT OF THE MINUTES OF THE 5 th /14 ORDINARY MEETING OF THE BOARD OF DIRECTORS DATE, PLACE AND TIME: May 22, 2014 at 9:00 a.m. at Rua Hungria, 1400 – 5 th floor, São Paulo, SP. CHAIR: Abilio Diniz, Chairman, Edina Biava, Secretary. ATTENDANCE: By majority of board members. The Board of Directors approved the following matters: RESOLUTIONS: 1. Election of a member of the Board of Directors – The Board nominated Vicente Falconi Campos, Brazilian, married, engineer, enrolled in the tax register (CPF) under number 000.232.215-15, bearer of ID (RG) number MG 1.476.273, resident and domiciled in Belo Horizonte, state of Minas Gerais to hold the position as member of the Board, ad-referendum of the next General Shareholders’ Meeting with expiry of term of office to coincide with that of the remaining Directors as of the date of E/AGM 2015. 2. Prohab – The Board of Executive Officers was authorized to implement the transfer of real estate pertaining to the Prohab Program pursuant to the descriptive list in Attachment I. 3. Authorization provided to a subsidiary – The Board of Executive Officers was authorized to sign a counter guarantee on behalf of the Austrian subsidiary, BRF GmbH in the amount of EUR 250 million. 4. Grant of Stock Options – Approved the grant of 4.414.222 stock options under the stock option plan for 2014, granted to 237 beneficiaries with a maximum exercise term of five years pursuant to the Compensation Plan Regulations based on the initiatives approved in the E/AGM held on March 31, 2010 and modified in the E/AGMS held on April 24, 2012 and April 3, 2014. 5. Other internal Company matters. These minutes are an extract of the full minutes of the Meeting of the Board of Directors and were signed by the attending Directors. ABILIO DINIZ, Chairman; SERGIO RICARDO SILVA ROSA, Vice Chairman; EDUARDO MUFAREJ; JOSÉ CARLOS REIS MAGALHÃES NETO; LUIS CARLOS FERNANDES AFONSO; LUIZ FERNANDO FURLAN; MANOEL CORDEIRO SILVA FILHO; PAULO ASSUNÇÃO DE SOUSA; WALTER FONTANA FILHO. São Paulo, May 22, 2014. (I certify that this is an extract from the original minutes transcribed in Book 3, folio 263 to 266 of the minutes of the Ordinary and Extraordinary Meetings of the Company’s Board of Directors). EDINA BIAVA Secretary Attachment I City/state Registration Address Total area m 2 Acquired area m 2 Capinzal/SC 23.647 Frontage Rua Carlos Soccol Sobrinho, Lot: 19, Rear Rua Luiz Gonzaga Berrin, Lot: 17, Block 286 1,890 1,890 Concórdia/SC 12.416 Rural lot 869 e 870, Block 6, Colônia de Concórdia 223,128 31,712 Videira/SC 31.968 Rua Hercílio Borga, Lots: 16 and 18, Bairro Santa Gema 1,593 1,593 26.802 Frontage Rua Adão Reinaldo Vailatti, Lot: 01, Rear Rua Hercílio Borga, Lot: 02, Block C, Bairro Santa Gema Carambeí/SC 25.034 Rua Grevilha, Lots: 01 to 26, Block 66, Bairro Jardim Eldorado 6,922 2,176 Serafina Correia/RS 9.680 Rua Aníbal Fornari, Lot: 1, corner with Rua Santo Dias, Block 1 28,130 28,130 9.681 Rua do Trabalhador, Lot 02, Block 1 9.682 Rua do Trabalhador, Lot 03, Block 1 9.683 Rua do Trabalhador, Lot 04, Block 1 9.684 Rua do Trabalhador, Lot 05, Block 1 9.685 Rua do Trabalhador, Lot 06, Block 1 9.686 Rua do Trabalhador, Lot 07, Block 1 9.687 Rua do Trabalhador, Lot 08, Block 1 9.688 Rua do Trabalhador, Lot 09, Block 1 9.689 Rua Aníbal Fornari, Lot 01, Block 2 9.690 Rua Aníbal Fornari, Lot 02, Block 2 9.691 Rua Aníbal Fornari, Lot 03, Block 2 9.692 Rua Aníbal Fornari, Lot 04, Block 2 9.693 Rua Aníbal Fornari, Lot 05, Block 2 9.694 Rua Aníbal Fornari, Lot 06, Block 2 9.695 Rua do Trabalhador, Lot 07, Block 2 9.696 Rua do Trabalhador, Lot 08, Block 2 9.697 Rua do Trabalhador, Lot 09, Block 2 9.698 Rua do Trabalhador, Lot 10, Block 2 9.699 Rua do Trabalhador, Lot 11, Block 2 9.700 Rua do Trabalhador, Lot 12, Block 2 9.701 Rua do Trabalhador, Lot 1, Block 3 9.702 Rua do Trabalhador, Lot 2, Block 3 9.703 Rua do Trabalhador, Lot 3, Block 3 9.704 Rua do Trabalhador, Lot 4, Block 3 9.705 Rua do Trabalhador, Lot 5, Block 3 9.706 Rua do Trabalhador, Lot 6, Block 3 9.707 Rua Aníbal Fornari, Lot 01, Block 4 9.708 Rua Aníbal Fornari, Lot 02, Block 4 9.709 Rua Aníbal Fornari, Lot 03, Block 4 9.710 Rua Aníbal Fornari, Lot 04, Block 4 9.711 Rua do Trabalhador, Lot 05, Block 4 9.712 Rua do Trabalhador, Lot 06, Block 4 9.713 Rua do Trabalhador, Lot 07, Block 4 9.714 Rua do Trabalhador, Lot 08, Block 4 9.715 Rua do Trabalhador, Lot 09, Block 4 9.716 Rua do Trabalhador, Lot 10, Block 4 9.717 Rua do Trabalhador, Lot 01, Block 5 9.718 Rua do Trabalhador, Lot 02, Block 5 9.719 Rua do Trabalhador, Lot 03, Block 5 9.720 Rua do Trabalhador, Lot 04, Block 5 9.721 Rua do Trabalhador, Lot 05, Block 5 9.722 Rua do Trabalhador, Lot 06, Block 5 9.723 Rua Aníbal Fornari, Lot 01, Block 6 9.724 Rua Aníbal Fornari, Lot 02, Block 6 9.725 Rua Aníbal Fornari, Lot 03, Block 6 9.726 Rua Aníbal Fornari, Lot 04, Block 6 9.727 Rua Aníbal Fornari, Lot 05, Block 6 9.728 Rua Aníbal Fornari, Lot 06, Block 6 9.729 Rua Aníbal Fornari, Lot 07, Block 6 9.730 Rua Oito de Março, Lot 08, Block 6 9.731 Rua Oito de Março, Lot 09, Block 6 9.732 Rua Oito de Março, Lot 10, Block 6 9.681 Rua do Trabalhador, Lot 02, Block 1 9.733 Rua Oito de Março, corner with Rua Aníbal Fornari, Lot: 11, Block 6 9.734 Rua Aníbal Fornari, corner with Rua Santos Dias and Rua Ângelo Begnini, Lot: 10, Block 1 9.735 Rua Aníbal Fornari, Lot: 11, Block 1 9.736 Rua Aníbal Fornari, Lot: 1, Block 1 9.737 Rua Aníbal Fornari, Lot: 8, 9 10 and 11, Block 6 Herval D'Oeste/SC 4.555 Rua Anna M. Fiorin, Lot: 60, Block 15, Bairro Jardim José Rupp 1,913 1,913 Marau / RS 38.777 Rua B, corner with Rua I, block made up of roads B, H, C and I. Lots: 16, 17, 18, 19 and 20. Block E 1,500 1,500 Total
